Citation Nr: 1229135	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-22 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the claim of service connection for the residuals of a laceration of the right foot. 

3.  Entitlement to service connection for the claimed residuals of a laceration of the right foot.

4.  Entitlement to service connection for the claimed residuals of a broken left leg.

5.  Entitlement to service connection for the claimed residuals of pneumonia.





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1949 to October 1952.  He had another period of service from July 1956 to July 1961.

In VA Administrative Decisions dated in September 1961, June 2005, and February 2006, the RO determined that the Veteran served honorably from October 1949 to October 1952 and was eligible for VA benefits for that period.  

The RO determined that the Veteran's discharge for the period of service from July 1956 to July 1961 precluded him from receipt of VA benefits for that period of service.  See 38 C.F.R. § 3.12 (2011).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO. 

In a November 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a laceration of the right foot, and denied the claims of service connection for the residuals of a broken left leg and the residuals of pneumonia.

In a February 2010 rating decision, the RO awarded service connection for PTSD and assigned a 10 percent evaluation, effective on June 25, 2008.  The Veteran appealed the assigned evaluation.  

A review of the Virtual VA paperless claims processing system reveals rating decisions that are pertinent to the issue on appeal.  

In a June 2010 rating decision, the RO denied the Veteran's claim of service connection for a left knee disorder.  

Although the Veteran has not appealed the decision, the Board has determined that the claimed left knee disorder and the claimed left leg disorder are related for the purpose of adjudication.   As such, they will be addressed together hereinbelow.  

In a December 2011 rating decision, the RO awarded an increased evaluation for the service-connected PTSD, and assigned a 30 percent evaluation, effective on June 25, 2008.  

Since the assignment of the evaluation during the appeal does not constitute a full grant of the benefit sought, the issue concerning the degree of disability remains in appellate status.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).

In May 2012 the Veteran submitted a written withdrawal of his request for a Board hearing.  See 38 C.F.R. § 20.704.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for the residuals of a right foot laceration, the residuals of a broken left leg, and the residuals of pneumonia are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In January 2012, prior to the promulgation of a decision, the Veteran stated his clear intent to withdraw the claim for an initial evaluation in excess of 30 percent for service-connected PTSD from his current appeal.

2.  The evidence added to the record since the April 2007 decision of the Board relates to an unestablished fact necessary to substantiate the claim of service connection for the residuals of a right foot laceration and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal by the Veteran as to the claim for an initial evaluation in excess of 30 percent for service-connected PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  New and material evidence has been received since the April 2007 decision to reopen the claim of service connection for the residuals of a right foot laceration.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Appeal

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011). 

In a January 2012 statement, the Veteran stated his intent to withdraw the claim for an increased evaluation for the service-connected PTSD from his current appeal in writing.  

As the Veteran has expressed his clear intention to withdraw this matter, there remains no allegation of error of fact or law for appellate consideration. 

Accordingly, as the Board does not have jurisdiction to review this matter, the appeal to this extent is dismissed. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

With respect to petition to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Court also held that the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  

The record reflects that the Veteran was provided with VCAA notice letters in September 2007 and June 2011.  The Board need not, however, address the adequacy of this notice letters, or whether VA has met its duty to assist the Veteran in the development of his new and material claim.  

This is so because, as will be discussed, the Board finds that the new and material evidence has been received since the April 2007 final denial.  To the extent that this action is favorable to the Veteran, further discussion of VCAA is not required at this time.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).


Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  

However, with exception, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of post service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post service symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  


Analysis

The RO originally denied the Veteran's claim of service connection for the residuals of a right foot laceration in a January 2005 rating decision.  He perfected an appeal of this decision, and the denial was confirmed by the Board in an April 2007 decision.  The Veteran did not enter a timely appeal.   

At the time of the April 2007 decision, the record contained service treatment records, service personnel records from his second period of service, post-service private treatment records, VA treatment records, and an August 2006 hearing transcript and statements from the Veteran. 

Upon review of this evidence, the Board noted that the Veteran alleged that the claimed laceration of his right foot was from a razor blade in service.  During the hearing, the Veteran testified that he was treated by a corpsman at the time of his injury.

The Veteran's claim was denied by the Board because there was no evidence that he had sustained a laceration involving his right foot while serving on active duty.  The Board noted that the Veteran's service treatment records were "silent in regards to any treatment of injury of the [V]eteran's right foot while in service" and his post-service treatment records were "silent on any treatment for the [V]eteran's right foot."

The Board's April 2007 decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104, 20.1100 (2011).  The Veteran's claim may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  See also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence (i.e., after the April 2007 decision) is new and material. 

Subsequent to the Board's April 2007 decision, additional VA treatment records and several statements from the Veteran have been associated with the file in connection with petition to reopen.  

A September 2008 VA podiatry consultation documented the Veteran's complaint of a painful callous on his right foot.  

During May 2009 VA podiatry treatment, the Veteran indicated that he had a piece of metal in his right foot from service.  On examination, the examiner noted calluses and painful lesions on the right foot. 

The Board acknowledges that the Court held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  

Inasmuch as the Board previously denied the Veteran's claim based, in part, on the absence of treatment for his right foot, and the newly received VA treatment records document treatment for calluses and painful lesions on the right foot, the Board finds that the new evidence raises a reasonable possibility of substantiating his claim for the residuals of a right foot laceration. 

Therefore, new and material evidence sufficient to reopen the previously denied claim for service connection for the residuals of a right foot laceration has been received.   



ORDER

The appeal of the claim for an initial evaluation in excess of 30 percent for the service-connected PTSD is dismissed.

As new and material evidence has been submitted to reopen the claim of service connection for tinnitus, the appeal to this extent is allowed subject to further action as discussed hereinbelow. 


REMAND

The Board finds that a remand to obtain any outstanding VA treatment records and VA examinations to determine the nature and likely etiology of the claimed conditions is warranted.

Throughout the record, the Veteran contended that he engaged in combat and sustained combat injuries during his service in the Korean War, including a laceration to his right foot and a left leg injury. 

The Board notes that the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, from his honorable period of service from October 1949 to October 1952 reflects that the Veteran was awarded the Korean Service Medal with three bronze stars, the United Nations Service Medal, and the Korean Presidential Unit Citation, which are not indicative of combat.

In July 2006, the Veteran applied for an award of the Combat Infantryman Badge from the Army Board for Correction of Military Records (ABCMR).  

In February 2006, the ABCMR denied the Veteran's application, finding him ineligible for an award of the Combat Infantryman Badge based on his non-infantry military occupational specialty and the fact that the three year statute of limitations to timely file for a correction to his DD Form 214 had expired in July 1964.  

With respect to the claim of service connection for the residuals of a right foot laceration, it appears that pertinent VA treatment records may be missing from the file.  

Specifically, in a May 2009 VA podiatry treatment note, the examiner ordered an X-ray study of the Veteran's right foot because he thought there was a piece of metal in his right foot from the war.  The X-ray study report is not included in the record.

With respect to the claim of service connection for the residuals of a left leg injury, the Veteran reported that his left leg was "fixed" in 2006 or 2007 at the VA Medical Center (VAMC), but he continued to have problems walking.  

The Board notes that VA treatment records from the VAMC documented a left knee replacement, torn medial cartilage or meniscus of the left knee, and arthritis in the left knee.  

In a March 2009 VA treatment note, the examiner ordered a magnetic resonance imaging (MRI) study of the left knee, pending an evaluation of the Veteran's claimed shrapnel residuals.  The MRI is not included in the record.

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), any VA treatment records that have been generated, whether or not filed in the veteran's claims folder, are in the constructive possession of the Board and must be considered.  See Crippen v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With respect to the claim of service connection for the residuals of pneumonia, in a May 2011 VA pulmonary consultation, the examiner noted that a chest X-ray study showed some mild fibrosis or scarring in the left lower lobe. 

The Veteran was hospitalized and treated for pneumonia in 1951.  He asserts that his current pulmonary manifestations are residuals of this episode of pneumonia treated in service.

A review of VA treatment records revealed the Veteran's complaints of a persistent cough and diagnoses of possible recurrent bronchitis and chronic obstructive pulmonary disease (COPD) from February 2011 to May 2011.  

The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the Veteran's continued complaints referable to his right foot, left knee, and lungs, as well as the current findings and complaints in VA treatment records, and some question as to whether the Veteran has any currently diagnosed right foot, left knee, or pulmonary disabilities and whether they are related to the Veteran's period of honorable service, a remand for VA examination is necessary.  38 U.S.C.A. § 5103A; McClendon, supra.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA treatment providers who have treated him for the claimed disabilities since his discharge from service.  The RO should request that the Veteran complete and return the appropriate release forms so that VA can obtain any identified evidence relating to such treatment. 

The RO should attempt to obtain copies of all pertinent outstanding treatment records, to include any outstanding VA radiology reports pertaining to the right foot, left knee, and chest.  All identified private treatment records should be requested directly from the healthcare providers.  All information that is not duplicative of evidence already received should be associated with the claims file. 

All requests for records and their responses should be clearly delineated in the claims folder.  

3.  The RO then should take all indicated action to have the Veteran schedule for VA examinations to ascertain the nature and likely etiology of the claimed right foot, left leg or knee or pulmonary conditions.  Prior to the examinations, the claims folder must be made available to any designated examiner for review. 

A notation to the effect that this record review took place must be included in the report of each examiner.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiners should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report. 

Each VA examiner should offer an opinion based on the medical findings and a review of the claims folder, to specifically include the service treatment records and VA and private medical records, as to whether it is at least as likely as not that any currently identified right foot, left leg or knee, or pulmonary disability is due to an injury or illness as described by the Veteran or another event or incident of his first period of active service.   

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

4. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

5. After completing the requested development to the extent possible, the RO should readjudicate the remaining claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


